                         Case 5:18-cr-00258-EJD Document 447-2 Filed 07/13/20 Page 1 of 4
FD-302 (Rev. 5-8-10)
                                                                         - 1 of 4 -                                                               ···•o,,i6,.ii1.. Ri;:coFio '.I
                                                                                                                                                      ~:/;\ / ;\::;;;;1,:;;;:;,~.: :;,i:.:s; ;;;.;/ ;::;;::/;\:;\:

                                                                                                                                                   :.::~f~:\i?t:mt\:fr::~:/::;·).; .·i;~:s'.·t ::::: t~
                                                  FEDERAL BUREAU OF INVESTIGATION




                                                                                                                          Date of entry       05/07/2020


               MICHAEL CHUNG (CHUNG) , business telephone n umber                                                                               , emai l
        address                                            , was inte rvi ewed via tel ephone.                                   Al so present fo r
        the interview were Assistant United States Attorney (AUSA) John Bostic and
        AUSA Vanessa Baehr-Jones . Prior to the i nterview, AUSA Bostic advised CHUNG
        it was illegal to lie t o a Federal Off icer (Ti t le 1 8 U.S.C. 1001) and CHUNG
        confirmed he understood. After being advised of the identi ty of t he
        interviewing parties and the nature of the intervi e w, CHUNG provided the
        followin g in fo rmation:

             CHUNG works for a company called Neetek, which was firs t contacted by
        someone from Theranos because they wanted to have their ser vers moved
        because they were discont i nui ng their lease. Accordingly they needed to
        vacate the building and wanted to move the ir s ervers to a datace nt er .
        Theranos then called Neetek again because they were e nding another lease and
        wanted to move their informati on to the cloud.  Finally , attorneys from
        Irell Manella contac ted Neetek because they wanted access to the cloud
        data.          The s e attorneys repr ese nt e d Fortress Inv estme nt Group, which at that
        point owned part of Theranos.                                  The informa tion on the cloud wh ich these
        attorneys from Irell Manel la were looking fo r were files whi ch were not
        related to the Laborato ry Information System Database (LIS).

              The first work CHUNG d i d for Theranos was to move servers.                                                                In July 2018
        CHUNG met with JOHN MCCHESNEY (MCCHESNEY), who had contacted Neetek , in
        regards to moving servers from Newark to a datacenter as Theranos was tryi ng
        to get o u t o f the ir Newark facilit y . Whe n MCCHESNEY first cal led Neetek h e
        did not under stand the complexity of moving the i nfrastructure , but Neetek
        informed him as to what the proc ess would requi r e. Nee tek's f irst step was
        to figure out what The ranos had at the Newark faci lit y which needed to be
        moved.          There were a number of custom applications, like LIS, on the servers
        located in Newark , California . They decided not to move the LI S at this
        time, and instead they decided to have people pull all of the information




   Investigationon     04/23/2020           at   S an Francisco , Califo rnia , Uni t e d States (Phone )

   File#   3 lSA-SF- 7 31585 7                                                                                               Date drafted    04 / 2 3 / 2 02 0

   by   Mario C . Scussel
  This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
  to be distributed outside your agency.



                                                                                                                                   US-REPORTS-0016262
FD-302a (Rev. 5-8-10)   Case 5:18-cr-00258-EJD Document 447-2 Filed 07/13/20 Page 2 of 4

          318A-SF-7315857
ContinuationofFD-302of ( U)   I n terview of Mi c h ael Ch ung            ,On   0 4/ 23/2020   ,Page    2 of 4
                        ------------------------


          from the LIS.          CHUNG thought this decision might have b een made because t h ey
          could not move d a ta whe n Thera no s ha d and in-ho use so ftware team whi c h was
          not there any longer . Accordingly the decision was ma de to onl y move the
          Corporate in f rastruc ture at t his time. Approx i mately three to f our The r a nos
          employees t hen began ru n ni ng report s out o f LIS to save this data.                     While
          CHUNG did not know the name s of those fro m Theranos who were pulling these
          reports, he thought MCCHESNEY mi ght know their names .

               When The ranos employees were backing up the LIS by runni ng reports, t hey
          were sav ing infor mat i on on spreadsheets whi ch were to be saved on the
          corporate in f rastruc ture so t he infor matio n was not lo s t. While CHUNG never
          saw these reports saved on the corporate i n frast r ucture, there was no where
          else they could have g one . These spreadshee t s could n o t be queried f or
          informat i on as they would have been in the database.

               When MCCHESNEY was trying to wind things down and dis sol ve Theranos , t h ey
          needed to move informat ion to the datacenter and still b e abl e t o access the
          corporate data needed in order to dissolve the company .                   The datacenter
          where they moved the servers was Ce n turyli nk in Sunnyva le, Cal iforni a .

                Neetek fi gured out what in the ser ver room was related t o corporate data
          a nd moved t ha t to Centuryl ink. Eve r ything else went to a publ ic s t orage
          faci li ty . On the day they shut eve ryt hing down at Newark , CHUNG, MCCHESNEY ,
          and the faci l ities guy at Theranos t r ans ported t he c o r pora t e data t o
          Centurylink and then the rest to p ubli c storage .               They placed everything on
          the same truc k and dropped the corpo rate d a t a off a t Centurylink fir s t.
          CHUNG and his team were waiting for MCCHESNEY t o drop off the equi pment at
          Centurylink .

               MCCHESNEY was the main perso n at Theranos who CHUNG worked wit h and
          reported to . He a l so wor ked with a PHILLIPE Last Name Unknown (LNU ) who
          CHUNG understood to be the interim Chie f Financial Officer at Theranos .

                CHUNG thought the LIS would run wi thout the corporate in frastr ucture as
          he did not think there were a lot of dependencies between the corporate
          infrastruct ure and the p r oduction i nfrast r uct ure l ike LIS.

                The production infrastruct ure stayed i n s t orage f or about a yea r or so ,
          then J ARED LNU (JARED) f r om Sherwood call e d because the equipment Lessor
          wanted thei r equi p ment back .            JARED wanted help figu r i ng out what was i n




                                                                                         US-REPORTS-0016263
FD-302a (Rev. 5-8-10)   Case 5:18-cr-00258-EJD Document 447-2 Filed 07/13/20 Page 3 of 4

          318A-SF-7315857
ContinuationofFD-302of ( U)   Interview of Michael Chung                ,On    04/23/2020   ,Page   3 of 4
                        ------------------------


          storage and what they st il l had.          CHUNG's team went to storage and confi rmed
          the equipment was there, but found that all the hard drives had been
          removed. CHUNG's team then returned the equipmen t to the Lessor' s vendor
          without the hard drives. CHUNG then recalled MCCHESNEY had asked him and
          his team to remove all the hard drives before the y were placed on the
          truck.        The hard drives were packed i n separate boxes and taken to a
          different storage facility, but CHUNG did no t know where they were take n .
          Prior to removing the har d drives, CHUNG reminded MCCHESNEY t hat t hey would
          not be able to get anythi ng off these hard drives and MCCHESNEY confirmed he
          understood this.          CHUNG got the impression MCCHESNEY did not want to be t he
          person responsible for losing these drives or destroyi ng the data even
          though there was no way o f recovering the data from these har d drives.

             CHUNG had meetings with MCCHESNEY and others at The ranos to expla in t ha t
          once the servers were turned off, then a forensic team would be needed to
          r e cov e r the data on the LI S, but nobody on their t eam knew how t o do this or
          if it would even be possible.           DAVI D TAYLOR, inter im Theranos CEO, would be
          present for some of these mee tings wi th Neetek. It took t wo months wi th
          lots of meetings with Theranos to p lan the move then three days to execute
          the move.        Neet ek e stimat e d the r e was an 80% chance o f g e t t ing the cor porate
          email back up and running after they moved the servers to the datacenter.
          The corporate emails and f iles were what was most important to MCCHESNEY and
          Theranos.  In regards t o the production infrastructure, Neete k estimated
          that the r e was approximately a 0% c hance of get t ing the informatio n back.
          There was no way CHUNG's team could move the LIS and retain t he i n f ormation
          as they would have needed to reengage former Theranos IT empl o y ees a nd t he
          contract software engineers.

             MCCHESSNEY told CHUNG he had tried to get the so f tware g roup t o come back
          to help move the LIS database, but they declined.

               Moving hundreds of devices with thousands of connections would be nearl y
          impossibl e , which is why the p erc e nt chance of g e tting e veryt hing back u p
          and running was so low. They discussed trying to move the LIS wit ho ut
          taking it apart, but that was not p ossible. Addit ionally , a lot of the
          connectivi t y was virtual, loca ted in the software.               MCCHESNEY understood
          that the LIS would b e lost once they moved it.             This was the reason Theranos
          ran the reports which were to be saved on the Corporate infrastruct ure .
          Someone from Theranos con f irmed that all the data from the LIS had been




                                                                                      US-REPORTS-0016264
FD-302a (Rev. 5-8-10)   Case 5:18-cr-00258-EJD Document 447-2 Filed 07/13/20 Page 4 of 4

          318A-SF-731585 7
ContinuationofFD-302of ( U)   I n terview of Mi c h ae l Ch un g              ,On   0 4 /23/2020   , Page   4 of 4
                        ------------------------


          backed up .         CHUNG re called tha t right be f ore t hey shu t down t he LI S t o move
          it, s omeone f rom Theranos told them t o wa it because t hey had t o pull o ne
          more report f r om LIS. Someone had made an announceme n t that the LIS was
          being s hutdown a n d they wanted to wa i t u n til e ve ryo ne was r e ady t o s hut i t
          d own.

                There was also an LIS database copy which was done by ERIC CADDENHEAD
           (CADD ENHEAD) , a f o rmer Therano s I T employee who came i n t o make a copy of
          the LIS on t o USB drives . In order to get the backu p c opy of t he d a t a base
          runni ng , one would need to ge t the whol e sys t em runni ng . The r e was a
          fore ns i c way o f extracti ng the d a ta f rom t he bac kup copy, but CHUNG ' s team
          did no t      know how t o d o t hi s.

                CHUNG thought the The r anos email system should sti ll be a li ve , and JARED
          woul d b e a bl e to a c cess i t.

                CHUNG also agreed to search his email for any emai ls or docume n ts related
          to Thera nos . On Ap ril 24 , 2020 CHUNG p r ov i d ed a Mi c r oso ft Outlook dat a fi l e
          containing a l l of the Theranos emai l he had ret ained which i ncluded the
          c ont ract b etween Nee e k and Th e ranos.              CHUNG sent thi s in a zip fil e via
          email .       CHUNG' s email with the zip f il e , and a n u n zipped copy will be
          ma int a ined in the a tt a c hed lA.




                                                                                             US-REPORTS-0016265
